Citation Nr: 0507067	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  03-15 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a prostate 
disorder, including prostate cancer, claimed as secondary to 
Agent Orange exposure.

2.  Entitlement to service connection for a left eye 
disorder.

3.  Entitlement to service connection for a bilateral elbow 
disorder.

4.  Entitlement to service connection for a left shoulder 
disorder.

5.  Entitlement to service connection for a right hip 
disorder.

6.  Entitlement to service connection for a bilateral wrist 
disorder.

7.  Entitlement to service connection for a bilateral hand 
disorder.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from August 1963 to June 1985.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.  
Jurisdiction over this case was subsequently transferred to 
the VARO in Nashville, Tennessee, and that office forwarded 
the appeal to the Board.

In its rating decision, the RO denied service connection for 
a back disorder, bilateral hip, knee, wrist, elbow, hand, and 
shoulder disorders, a left eye disorder, a right leg 
disorder, an intestinal disorder, and residuals of a 
fractured rib.  The RO also denied the veteran's petition to 
reopen his previous denied claim for service connection for 
hepatitis.  In his August 2002 notice of disagreement (NOD), 
the veteran disagreed with the RO's determinations as to all 
of the above issues except the denial of the petition to 
reopen the claim for service connection for hepatitis.  He 
also specified the left shoulder in disagreeing with the 
determination as to service connection for a bilateral 
shoulder disorder.  Consequently, the denial of the petition 
to reopen and the claim for service connection for a right 
shoulder are not before the Board.  See 38 C.F.R. § 20.201 
(2004) (NOD must specify issues as to which claimant 
disagrees).  It is noted that at the hearing before the 
undersigned, it was indicated that the claim was for a 
bilateral shoulder disorder.  Only the left shoulder claim 
has been developed and is for consideration herein.  To the 
extent there is a desire to reopen a claim for service 
connection for a right shoulder disorder, that matter should 
be addressed by the veteran and/or his representative 
specifically at the RO.

The Board also notes that the RO granted service connection 
for a lumbar spine disorder, degenerative joint disease of 
both knees, and degenerative joint disease of the left hip, 
which constituted full grants of the benefits sought.  
Consequently, these service connection issues too are moot.

In addition, at the November 2004 Travel Board hearing held 
before the undersigned Veterans Law Judge (VLJ) of the Board, 
the veteran indicated that he wished to withdraw his claims 
for service connection for an intestinal disorder, a right 
leg disorder, and residuals of a fractured rib.  Therefore, 
these claims are no longer on appeal, as they were properly 
withdrawn.  38 C.F.R. § 20.204(b)(1) (2004) (allowing 
withdrawal of claims on the record at a hearing).

For the reasons explained below, the claims for service 
connection for a left eye disorder and a left shoulder 
disorder must be remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran if further action is required on his part 
regarding this claim.


FINDINGS OF FACT

1.  The competent probative medical evidence of record 
reflects that the veteran does not have and has not had 
cancer of the prostate.

2.  The competent probative medical evidence of record 
reflects that any elbow disorder is not related to the 
veteran's military service.

3.  The competent probative medical evidence of record 
reflects that the veteran does not currently have a right hip 
disorder, and the right hip symptoms he experienced in 
service were acute and transitory and resolved without 
residual disability.

4.  The competent probative medical evidence of record 
reflects that the veteran does not have a left wrist 
disorder, and the left wrist pain he experienced during 
service was acute and transitory and resolved without 
residual disability.

5.  The competent probative medical evidence of record 
reflects that any right wrist disorder is not related to the 
veteran's military service.

6.  The competent probative evidence of record reflects only 
treatment for disorders of the veteran's hands for which he 
is already service connected, and that any other current 
disorder of the hands is not related to the veteran's 
military service.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2004).

2.  A bilateral elbow disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004).

3.  A right hip disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

4.  A bilateral wrist disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004).

5.  A bilateral hand disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002), became effective on 
November 9, 2000.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.

In the present case, the VCAA took effect just after the RO 
received the veteran's claims on November 7, 2000.  But the 
VCAA applies to claims filed prior to its November 9, 2000 
effective date if VA had not finally decided the claim before 
that date.  See VAOPGCPREC 7-2003 (Nov. 19, 2003) (citing 66 
Fed. Reg. 45,620, 45,629 (Aug. 29, 2001)) (VA will apply VCAA 
implementing regulations to any claim filed before November 
9, 2000 but not decided by VA as of that date).  Here, the 
RO's rating decision was issued in January 2002, after the 
VCAA took effect.

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  The Court addressed both the timing and 
content of these notice requirements.  Id. at 119-121.  In 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini.  
The Board is bound by the precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini and other cases characterizing Court 
statements as dicta).  

In the case at hand, however, even if the Pelegrini Court's 
statements as to the timing and content of VCAA notice were 
binding holdings, the RO complied with them as to the claims 
being decided on this appeal.

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  Here, the RO did not 
send a letter to the veteran providing VCAA notice until 
March 2004, after its January 2002 rating decision and March 
2003 statement of the case (SOC).  However, any error in this 
regard error was harmless.  See 38 U.S.C.A. § 7261(b) (West 
2002) (in making determinations authorized by statute, Court 
shall "take due account of the rule of prejudicial error"); 
38 C.F.R. § 20.1102 (2004) (error or defect in decision by 
Board "which does not affect the merits of the issue or 
substantive right of the appellant will be considered 
harmless and not a basis for vacating or reversing such 
decision"); Pelegrini, 18 Vet. App. at 121-122 (applying 
harmless error analysis to VCAA notice error); 
Conway v. Principi, 353 F.3d 1369, 1373-1374 (no implicit 
exemption for the notice requirements contained in 38 U.S.C. 
§ 5103(a) from section 7261(b)'s requirement that Court 
"take due account of the rule of prejudicial error"); 
VAOPGCPREC 7-2004, at 4-5 (explaining that failure to comply 
with VCAA notice requirements is not per se prejudicial 
error, and discussing multiple possible circumstances in 
which such error is harmless).  This is because VA has 
obtained-both prior to and since its initial VCAA 
notification-all existing evidence pertinent to the 
veteran's case.  

The RO obtained the veteran's service medical records (SMRs) 
and service personnel records.  In addition, the RO obtained 
all private and VA treatment records identified by the 
veteran.  Although the veteran stated at the travel Board 
hearing that the records of his treatment by Dr. "K." at 
Vanderbilt hospital were never sent to him (Hearing 
transcript, p.13), the RO made multiple requests to the 
Vanderbilt Medical Center, and the records of Dr. "K." from 
that institution have been associated with the claims file.  
Moreover, when the veteran provided additional treatment 
records at the November 2004 Travel Board hearing, he agreed 
to waive consideration of this evidence by the RO (Hearing 
transcript, p. 2).  Moreover, there is no indication that any 
additional private or Federal records exist that should be 
requested, or that any pertinent evidence was not received.  
Further, after the RO's March 2004 VCAA letter, the veteran 
indicated in a September 2004 Statement in Support of Claim 
(VA Form 21-4138) that he did not have additional evidence to 
submit and asked that his case be promptly transferred to the 
Board for a decision on his appeal.  For the above reasons, 
the RO's delay in sending its VCAA letter was harmless, and a 
remand for the RO to repeat the VCAA notification already 
provided in the March 2004 VCAA letter would be superfluous 
and unnecessary.  See, e.g., Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, 18 Vet. App. at 120-121.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  According to 
GC, Pelegrini II did not require that VCAA notification 
contain any specific "magic words," and that it can be 
satisfied by a statement of the case (SOC) or supplemental 
SOC (SSOC) as long as the document meets the four content 
requirements listed above.  VAOPGCPREC 7-2004, at 3.

These requirements were met in this case.  The RO's March 
2004 letter explained the duties to notify and assist the 
veteran with his claims, and listed all of those claims.  The 
RO also told the veteran what the evidence would have to show 
and the information still needed to show it in order to 
establish entitlement to service connection.  In addition, 
the letter listed the information already received and 
explained VA's and the veteran's responsibilities for 
obtaining additional information in support of his claims.  
Moreover, in bold print on the second page of the letter, the 
RO wrote: "If there is any other evidence or information 
that you think will support your claim, please let us know."  
The RO also provided the text of VCAA implementing regulation 
38 C.F.R. § 3.159 (2004) in its March 2003 SOC.  Cf. Valiao 
v. Principi, 17 Vet. App. 229, 232 (2003) (noting Board's 
failure to discuss whether RO's decision and SOC satisfied 
VCAA requirements in the absence of letter explaining VCAA).  
Thus, the RO complied with the VCAA notice content 
requirements, as it provided the information specified by the 
Court in Pelegrini, including indicating to the veteran that 
he should provide any information or evidence in his 
possession pertaining to his claims.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims for service connection for a prostate 
disorder, bilateral elbow disorder, left shoulder disorder, 
right hip disorder, bilateral wrist disorder, and bilateral 
hand disorder.


General Legal Principles

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303(a) (2004).  Furthermore, 
with chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).

When chronicity of disease or injury in service is not 
adequately supported, or may be legitimately questioned, a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, indicates the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2004).  In 
addition, certain conditions will be presumed to have been 
incurred in service if manifested to a compensable degree 
within a specified presumptive period following service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  One of those diseases is arthritis, 
which will be presumed to have been incurred in service if 
manifested to a degree of 10 percent or more within 1 year of 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2004).  
Likewise cancer of the prostate warrants a presumption if 
shown within 1 year of service, or if demonstrated after 
service in Vietnam.  Id.

Generally, to show the requisite connection between a current 
disability and service, the record must include:  (1) medical 
evidence confirming the veteran currently has the disability 
alleged, (2) medical evidence, or in certain circumstances 
lay testimony, of a relevant in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus/causal link between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  The first requirement, evidence of current 
disability, is of fundamental importance in a determination 
as to whether to grant service connection.  See, e.g., 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of present disability 
there can be no valid claim."); see also Degmetich v. Brown, 
104 F.3d 1328, 1333 (Fed. Cir. 1997) (upholding 
interpretation of 38 U.S.C.A. § 1131 as requiring 
the existence of a present disability for VA compensation 
purposes); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Entitlement to Service Connection for Prostate Cancer

The SMRs do not contain any references to the veteran's 
prostate or any disorder related to it.  The November 1972 
and June 1980 periodic examination reports and the October 
1984/June 1985 over 40/retirement examination report indicate 
that the veteran's genitourinary system was normal at those 
times, and the June 1972 and over 40/retirement examination 
reports both note normal digital rectal examinations.

Records from the Vanderbilt University Medical Center from 
September 1996 to January 2001, reflect that the veteran 
underwent a radical cystectomy with construction of a 
neobladder in October 1996.  The admission and discharge 
diagnoses were "bladder cancer."  Co-morbid conditions were 
"none."  Biopsies were performed in September 1996, 
including on the prostate.  The prostate gland was found to 
be "unremarkable."  The records of the veteran's treatment 
from March 2000 to January 2001 did not refer to any disorder 
of the prostate.  A March 2004 letter from Dr. "C." of 
Vanderbilt noted that the veteran had been a patient of Dr. 
"K." and had undergone a radical cystectomy for invasive 
bladder cancer.

In a May 2001 VA examination report, the examiner stated in 
the "history" section that the veteran discussed his 
prostate cancer and treatment.  The examiner also stated in 
this section of the examination report that the veteran was 
diagnosed with prostate cancer in 1996, and underwent surgery 
to remove both his prostate and bladder at that time.  On 
examination, the there was no obvious abnormality of the 
penis, testicles, epididymis, and the rectal exam indicated 
normal rectal tone.  The remaining description of the 
examination related to the veteran's knees.  The examiner did 
not indicate whether he reviewed the claims file, and did not 
refer to any medical records of the veteran.

At the travel Board hearing, the veteran stated that he had 
been diagnosed by Dr. "K." with prostate cancer (Hearing 
transcript, p. 3).

Based on the above, service connection for prostate cancer 
must be denied because there is no competent probative 
evidence that the veteran has ever had prostate cancer.  The 
relevant, detailed private medical records indicate that the 
veteran underwent treatment for bladder cancer and do not 
mention prostate cancer or any other prostate disorder.  
Moreover, the references to the prostate indicate that, 
unlike the bladder, it did not have any tumors and appeared 
normal.  While the May 2001 VA examiner noted that the 
veteran had prostate cancer, this statement appeared in the 
history section of the examination report, and the examiner 
did not refer to any medical records indicating that the 
veteran suffered from prostate cancer.  Thus, the May 2001 
examiner's comments constituted merely a transcription of the 
medical history given by the veteran and were supported 
neither by the prior clinical evidence in the claims file nor 
the contemporaneous medical examination.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of 
lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a health care 
professional); Black v. Brown, 5 Vet. App. 177, 180 (1995) (a 
medical opinion is inadequate when it is unsupported by 
clinical evidence).  Consequently, the preponderance of the 
competent probative evidence of record reflects that the 
veteran does not currently have, and has never had, a 
prostate disorder, including prostate cancer.  This service-
connection claim must therefore be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); Alemany v. 
Brown, 9 Vet. App. 518, 519-20 (1996); Brammer v. Derwinski, 
3 Vet. App. at 225.


Entitlement to Service Connection for a Bilateral Elbow 
Disorder

There are no references to in the SMRs to problems with 
either of the veteran's elbows, and the periodic and over 
40/retirement examination reports indicate that the veteran's 
upper extremities and musculoskeletal system were normal.

August 1986 VAOPT note indicated that the veteran had a 
swollen and tender left elbow.  The assessment was of 
possible degenerative joint disease (DJD) with effusions.  A 
follow-up VAOPT note diagnosed inflammatory bursitis of the 
left elbow.  August 1986 X-rays of the left elbow showed soft 
tissue swelling of posterior to the olecranon process.  There 
were several air bubbles within the soft tissue.  These 
findings were consistent with a gas forming infection.  There 
was no joint effusion.

VA outpatient treatment (VAOPT) records from May 1996, more 
than a decade after service, indicate that the veteran 
complained of pain, numbness, and stiffness in both elbows, 
which was better after moving them several times.  The left 
elbow was pain free on palpation.  The impression was of 
degenerative joint disease.

At a February 1996 VA orthopedic examination, it was noted 
that examination of the elbows revealed no abnormalities.  X-
rays of the right elbow at that time showed no significant 
bony or soft tissue abnormalities.  X-rays of the left elbow 
showed no acute fracture or subluxation.  The radiologist 
wrote: "Cannot exclude a very small foreign body overlying 
the joint space."

At the travel Board hearing, the veteran indicated he had had 
trouble with inflammation of his elbows, but could not 
remember the precise date they started bothering him, 
estimating that it was sometime in the 1980s (Hearing 
transcript, p. 8).  He also stated that no doctor had given 
him a diagnosis relating to his elbow (p. 9).

Based on the above, service connection for a bilateral elbow 
disorder must be denied.  Although the May 1986 VAOPT note 
diagnosed the veteran with DJD within a year of discharge 
from service, and arthritis would be presumptively service-
connected if it manifested to a compensable degree at this 
time, X-ray findings several months later showed that the 
veteran did not have arthritis, but, rather, a gas forming 
infection with no joint effusion.  Moreover, about 10 years 
later, both elbows were normal on examination, X-rays of the 
right elbow were normal, and X-rays of the left elbow were at 
most inconclusive.  In addition, there is no evidence that 
the veteran has developed a disorder of either elbow since 
that time.  Thus, the preponderance of the evidence reflects 
that the veteran does not have a current bilateral elbow 
disorder.  Moreover, even if the veteran did have an elbow 
disorder, the SMRs show no such disorder or any symptoms 
thereof during service and there was no clinically confirmed 
evidence of arthritis within a year after service; the 
preponderance of the evidence thus indicates that any elbow 
disorder that the veteran subsequently developed is not 
related to his military service.  Consequently, as the 
preponderance of the evidence is against the veteran's claim 
for service connection for a bilateral elbow disorder, this 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2004); Alemany v. Brown, 9 Vet. App. at 
519-20.
Entitlement to Service Connection for a Right Hip Disorder

The veteran's enlistment examination indicated he had 
previously suffered a fractured left hip and broken leg, both 
of which had healed and not caused subsequent problems.  The 
periodic and over/40 retirement examinations indicated that 
the veteran's musculoskeletal system was normal.

December 1982 SMRs indicate the veteran experienced pain in 
his right hip, shooting down to the knee.  He was unable to 
apply pressure on his right foot or sit on his right side for 
long periods.  The assessment was of possible gluteus muscle 
strain, ruling out a "piriformis" syndrome.  An orthopedic 
consultation report noted a left leg discrepancy of about 
three-quarters of an inch between the right and left legs.  
The veteran complained of pain with motion and the assessment 
was of right hip sciatica.  A follow-up note indicated that 
the right hip pain was resolving, and the assessment was 
deferred but getting better, and therefore the treatment of 
an anti-inflammatory drug, rest, and physical therapy was 
continued.  A December 1982 orthopedic consultation sheet 
indicated gave a provisional diagnosis of sciatica and the 
consultation report assessment was possible iliosoas 
tendonitis.

April 1983 SMRs indicate that the veteran reported pain in 
his right hip since October 1982 and requested reevaluation 
at the orthopedic clinic.  A May 1983 treatment note 
indicated the veteran complained of pain in the posterior 
aspect of his right thigh, and it was noted that symptoms 
were improving with lift.  There was no neurological deficit 
or evidence of significant sciatica on examination.  

May and June 1983 Military Physical Profile Board Proceedings 
indicated that the veteran had a painful right hip and thigh.  
August 1983 treatment notes indicated that the veteran's legs 
were of different lengths.

At the February 2004 VA examination, the VA examiner 
concluded that the veteran's left hip disorder was related to 
his military service.  Significantly, however, the examiner 
indicated that the veteran stated that the veteran "has no 
problems with his right hip and thus no further evaluation 
was performed."

Based on the above, service connection for a right hip 
disorder must be denied.  Although the veteran experienced 
right hip problems in service, there is no medical evidence 
of any recurrence of these problems either during the 
remainder of the veteran's service, or after discharge.  
Indeed, at the most recent VA examination, the veteran 
himself stated that he did not have any problems with his 
right hip.  Consequently, the preponderance of the evidence 
indicates that the veteran does not currently have a right 
hip disorder, and that the hip symptoms he experienced in 
service were acute and transitory and resolved without 
residual disability.  His claim for service connection for a 
right hip disorder must therefore be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); Alemany v. 
Brown, 9 Vet. App. at 519-20 (1996); Brammer v. Derwinski, 3 
Vet. App. at 225.


Entitlement to Service Connection for a Bilateral Wrist 
Disorder

The SMRs reflect that the veteran complained of a painful 
left wrist in September 1973.  The only comment made at this 
time was the notation of a yellowish disorder of the skin of 
the left forearm, and X-rays of the forearm were ordered.

The periodic and over 40/retirement examinations do not 
indicate any problems with the veteran's wrists and indicate 
that his musculoskeletal system was normal.

A December 1991 VAOPT note indicates that the veteran 
complained of numbness in his right hand and pain in his 
right wrist.  The diagnosis was of possible carpal tunnel 
syndrome, possibly due to frostbite of the hands, and the 
veteran was told to wear a wrist splint.

The veteran indicated at the hearing that he has never had X-
rays taken of his wrists and had never been told he had 
arthritis of his wrists (Hearing transcript, p. 17).

Based on the above, service connection for a bilateral wrist 
disorder must be denied.  As to the left wrist, there is no 
evidence that the veteran has a current disorder, and the 
left wrist pain he experienced during service was acute and 
transitory and resolved without residual disability.  As to 
the right wrist, to the extent that the December 1991 VAOPT 
note, 6 years after service, indicates a right wrist 
disorder, the SMRs do not contain any notations regarding the 
right wrist, which was indicated to be normal on the periodic 
and retirement examinations.  Consequently, the preponderance 
of the evidence indicates that, to the extent the veteran has 
a disorder of the right wrist, this disorder is unrelated to 
service.  Service connection for a bilateral wrist disorder 
must therefore be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004); Alemany v. Brown, 9 
Vet. App. at 519-20; Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).


Entitlement to Service Connection for a Bilateral Hand 
Disorder

The only notations in the SMRs concerning the veteran's hands 
relate to warts (July 1976) and a left thumb fracture 
(February 1981 and June 1981).  The veteran was granted 
service connection for residuals of wart removal and 
residuals of his left thumb fracture in September 1996.  
There is otherwise no indication of any hand disorder on the 
periodic and retirement examinations.

VAOPT notes from June 1988, August 1989, and October 1991 
also deal with the hand-related disorders for which the 
veteran is currently service connected.  An October 1985 
VAOPT note indicates that the veteran dropped an engine on 
his right thumb and sustained a laceration.  In December 
1991, the veteran complained of numbness in his right hand.  
The assessment was of possible carpal tunnel syndrome with 
slight loss of strength, possibly due to a frostbite injury 
that the veteran indicated he sustained in December 1991.  

At the travel Board hearing, the veteran indicated that while 
stationed in Alaska in the 1970s, his hands were cold, 
painful, and were difficult to move, which he attributed to 
frostbite (Hearing transcript, pp. 9-10).  The veteran stated 
that he currently has trouble gripping things, but that no 
doctor has provided a diagnosis or any communication relative 
to his hands, except for a statement that he had "trigger 
finger" on his left hand.

June 2004 treatment records from Dr. "D." indicate that the 
veteran complained of pain in his hands at that time.  On 
examination, the veteran's hands, he had a positive grind 
test and a negative Finkelstein's.  He also had Heberden's 
and Bouchard nodes.  He also had full range of motion of the 
fingers and wrists with good capillary refill.  The 
impression was of multiple areas of osteoarthritis, all of 
which appeared to be work related.  In an October 2004 
letter, Dr. D noted a history of osteoarthritis involving 
multiple areas, including the hands.  He noted the veteran's 
history of military service, and wrote: "the areas of 
arthritis certainly may be a result of his former military 
service."  He reiterated his opinion that "most of these 
areas of osteoarthritis are related to his prior military 
service."

Based on the above, service connection for a bilateral hand 
disorder must be denied.  It is not clear whether the veteran 
currently has a disorder of either hand, other than those for 
which he s currently service connected.  Significantly, he 
has never been specifically diagnosed with arthritis of the 
hands.  The June 2004 diagnosis by Dr. D was of multiple 
areas of osteoarthritis," but he did not say which of the 
areas about which the veteran had complained warranted a 
diagnosis of arthritis.  In addition, the veteran himself 
indicated at the hearing that, while he has trouble gripping 
things, no doctor has provided a diagnosis or any 
communication relating to his hands, other than "trigger 
finger" on his left hand.  

Moreover, Dr. D's letter erroneously noted that the veteran 
had a history of osteoarthritis, including of the hands, when 
there were no clinical or other records containing a 
diagnosis of arthritis of either hand.  See Miller v. West, 
11 Vet. App. 345, 348 (1998) (a bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.   Black v. Brown, 
5 Vet. App. 177, 180 (1995) (a medical opinion is inadequate 
when it is unsupported by clinical evidence); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (Finally in this regard, a 
medical opinion based on an inaccurate factual premise is not 
probative).  Further, to the extent the veteran has 
experienced hand pain, "[P]ain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. at 285.  In addition, Dr. D's conclusion in his 
October 2004 letter that "the areas of arthritis may be a 
result" of military service, is speculative.  See Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996); Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992) (general and inconclusive medical opinions, 
including those including non-definitive phrases such as 
"may," are too speculative to establish a claim).  
Moreover, Dr. D's statement that "most of these areas of 
osteoarthritis are related to his prior military service" 
does not indicate which of the areas of arthritis are being 
discussed.  Further, to the extent that Dr. D was indicating 
that the arthritis was related to military service, this 
appears to conflict with the conclusion in his clinical 
records that "it all appears to be work related."  It is 
noted that there was a full range of motion and there are no 
descriptions of crepitus in the fingers.

The Board therefore discounts the conclusions reached by Dr. 
D in his October 2004 letter.  In any event, Dr. D's 
treatment records do not clearly indicate that the veteran 
has a current disorder of either hand and there is no other 
medical evidence indicating that such a disorder exists.  To 
the extent that Dr. D's records can be construed as 
indicating the presence of such a disorder, there is no 
evidence that it is related to the veteran's military 
service, as the SMRs are silent as to any such disorder, and 
the disorder, if any, did not manifest for about 19 years 
after discharge from service.  Consequently, the 
preponderance of the evidence indicates that, to the extent 
there is a bilateral hand disorder, it is not related to the 
veteran's military service.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004); Alemany v. Brown, 9 
Vet. App. at 519-20; Brammer v. Derwinski, 3 Vet. App. at 
225.


ORDER

The claim for service connection for prostate cancer, 
including as secondary to exposure to Agent Orange exposure, 
is denied.

The claim for service connection for a bilateral elbow 
disorder is denied.

The claim for service connection for a right hip disorder is 
denied.

The claim for service connection for a bilateral wrist 
disorder is denied.

The claim for service connection for a bilateral hand 
disorder is denied.


REMAND

One of the provisions of the VCAA, 38 U.S.C.A. § 5103A(d) 
(West 2002), provides that VA will obtain an examination or 
opinion if the information and competent lay or medical 
evidence reflects the existence of current disability or 
persistent or recurrent symptoms of disability that may be 
associated with military service, but the record does not 
contain sufficient medical evidence to decide the claim.  See 
also 38 C.F.R. § 3.159 (2004); Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002).

The SMRs reflect that in March 1971 the veteran complained of 
eyestrain and blurred vision when reading.  The provisional 
diagnosis was mild hyperopia.  In April 1977, the veteran was 
again diagnosed with mild hyperopia.  He was subsequently 
diagnosed with astigmatism.  In December 1978, the veteran 
was seen for a possible foreign object in his left eye, which 
did not appear swollen and had a minimal amount of redness.  
The diagnosis was of a flushed cornea and the eye was flushed 
out.  In February 1979, the veteran sustained a 25-centimeter 
laceration in his left eyebrow, which required stitches.

The periodic and over 40/retirement examinations indicate the 
eyes were normal on examination, including pupils and ocular 
motility.

The May 2001 VA eye examination contained mostly normal 
findings, but the periphery of the left eye showed a small 
operculum in the temporal vitreous with an underlying hole, 
which had evidence of scarring, no subretinal fluid, and 
appeared to be old with retinal pigment epithelium changes.  
The diagnoses were pseudophakia of the left eye and an 
operculated hole of the left eye, stable.

At the travel Board hearing, the veteran indicated that he 
was treated for a spot related to his left eye within the 
last two years at the Nashville VA Medical Center (VAMC) 
(Hearing transcript, p. 16).

Based on the above, the veteran appears to have a disorder of 
the left eye that may be associated with his military 
service, and the veteran has indicated that there are 
treatment records that may be relevant to the etiology of his 
left eye disorder that have not been associated with the 
claims file.

It is noted that the veteran is service connected for 
systemic degenerative joint disease (arthritis) or several 
joints.  As such, other joints showing arthritic changes 
would typically be considered to be part of this pathology.  
In this case, there are complaints referable to both 
shoulders.  At the hearing private evidence was submitted 
which revealed crepitation of both shoulders and a 
nonspecific diagnosis of arthritis of multiple areas.  It 
does not appear that there have been X-rays of the shoulders 
taken, nor is it clinically confirmed that the crepitation 
noted was due to arthritis.  In view of the guidance of the 
VCAA, additional development is indicated as to this issue.

Accordingly, this case is REMANDED to this extent and for the 
following actions:

1.  The RO also should obtain copies of 
all of the veteran's VA treatment records 
since November 2002, including, but not 
limited to, any treatment he has received 
relating to his left eye at the Nashville 
VAMC.  Any records obtained should be 
associated with the other evidence in the 
claims file.  Records of left shoulder 
pathology should also be solicited.

2.  After any additional evidence has 
been obtained, but whether records are 
obtained or not, schedule the veteran for 
a VA eye examination to determine the 
etiology of his left eye disorder.  The 
claims folder must be made available to 
the examiner, and the VA examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

The examiner should indicate whether it 
is at least as likely as not that any 
left eye disorder is related to his in-
service hyperopia or flushed cornea, or 
otherwise related to service.  If no 
opinion can be rendered, an explanation 
should be set forth discussing why a 
response is not possible or feasible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

3.  The RO should also arrange for a VA 
examination of the left shoulder.  All 
indicated tests should be accomplished 
and all clinical findings should be 
reported in detail.  The claims folder 
should be provided to the examiner for 
review prior to the examination.  
Specifically, it should be ascertained 
whether there is osteoarthritis in the 
left shoulder.  If so, the examiner 
should comment on whether it is more 
likely than not part of the systemic 
arthritis previously noted.

4.  The RO should then review any 
additional evidence submitted and 
readjudicate the remaining appellate 
issues, under all appropriate statutory 
and regulatory provisions and legal 
theories.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a SSOC.  No action by the appellant is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the requested 
development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


